United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1778
Issued: April 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2009 appellant timely appealed the January 13, 2009 merit decision of the
Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to 20
C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the schedule award
claim. The Board also has jurisdiction over the Office’s April 8, 2009 nonmerit decision
denying appellant’s request for an oral hearing.
ISSUES
The issues are: (1) whether appellant has greater than three percent impairment of the
right lower extremity; and (2) whether the Branch of Hearings and Review properly denied
appellant’s March 16, 2009 request for an oral hearing.

FACTUAL HISTORY
This case was previously before the Board.1 Appellant, a 45-year-old mail handler,
sustained injuries to her back and right upper extremity in the performance of duty on
February 4, 1999.2 Her traumatic injury claim was initially accepted for cervical, thoracic,
lumbar and right shoulder strains. The Office later expanded appellant’s claim to include lumbar
intervertebral disc displacement and lumbosacral radiculitis. Appellant subsequently filed a
claim for a schedule award, which the Office denied by decision dated September 13, 2007. The
Office based its decision on the May 1, 2007 report of its district medical adviser (DMA),
Dr. H. Mobley. While the DMA found two percent impairment of the left upper extremity and
one percent impairment of the right upper extremity, the pain-related impairments were
attributed to fibromyalgia, which according to the DMA was not a result of appellant’s “accepted
condition of a fall in 1999.” The DMA, therefore, recommended “no schedule award for the
upper extremities.”3
Appellant requested reconsideration and submitted, inter alia, a June 28, 2007
impairment rating from Dr. Louis D. Zegarelli, who found six percent impairment of the right
lower extremity due to sensory abnormality at the L4 level involving the common peroneal and
superficial peroneal nerves.4 In a decision dated January 18, 2008, the Office denied
modification. When the case was previously on appeal, the Board set aside the January 18, 2008
decision because the Office neglected to consider Dr. Zegarelli’s June 28, 2007 impairment
rating. Neither the September 13, 2007 decision nor the January 18, 2008 decision referenced
Dr. Zegarelli’s six percent right lower extremity impairment rating. The case was, therefore,
remanded to the Office for a proper review of the evidence and issuance of an appropriate final
decision regarding whether appellant was entitled to a schedule award.5
On remand, the Office referred the case record, including Dr. Zegarelli’s June 28, 2007
impairment rating, to its DMA, Dr. Mobley. In a January 2, 2009 report, the DMA concurred
with Dr. Zegarelli’s six percent right lower extremity impairment rating. However, he noted that
he had previously determined on May 1, 2007 that appellant had a two percent “LLE” (left lower
extremity) impairment and one percent “RLE” (right lower extremity) impairment. Under the
1

Docket No. 08-1331 (issued November 24, 2008).

2

Appellant indicated that she was placing a mail sack in an over-the-road container when her foot slipped on a
piece of mail lying on the floor. She reportedly regained her balance, but injured her back and right upper extremity
in the process.
3

Dr. Mobley reviewed the March 5, 2007 impairment rating of Dr. John A. Sklar, a Board-certified physiatrist
and Office referral physician. Dr. Sklar examined appellant on March 1, 2007 and provided impairment ratings for
both the upper and lower extremities. While Dr. Mobley concurred with Dr. Sklar’s bilateral upper extremity
impairment ratings, the DMA did not specifically review or otherwise comment on Dr. Sklar’s bilateral lower
extremity impairment ratings.
4

The Office initially received Dr. Zegarelli’s report on June 28, 2007, which was after the DMA had reviewed the
case file, but prior to the issuance of the September 13, 2007 decision denying appellant’s claim for a schedule
award.
5

The Board’s November 24, 2008 decision under Docket No. 08-1331 is incorporated herein by reference.

2

assumption that appellant had already received a schedule award for two percent “LLE” and one
percent “RLE,” the DMA recommended that the Office reduce the current recommended six
percent “RLE” impairment by what he presumed to have been a prior combined three percent
award for both lower extremities.
By decision dated January 13, 2009, the Office granted a schedule award for three
percent impairment of the right lower extremity. The award covered a period of 8.64 weeks
from January 24 through August 23, 2007.
On March 16, 2009 appellant requested an oral hearing. The Branch of Hearings and
Review denied the request by decision dated April 8, 2009. Appellant’s hearing request was
untimely as it was dated more than 30 days after the Office’s January 13, 2009 schedule award.
Because of the untimely nature of her request, appellant was not entitled to a hearing as a matter
of right. The Branch of Hearings and Review also denied a discretionary hearing, noting that
appellant could instead file a request for reconsideration with the Office.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.6 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.7 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).8 While the fifth edition of the
A.M.A., Guides was in effect when the Office issued the January 13, 2009 schedule award, the
Office has since adopted the sixth edition of the A.M.A., Guides (6th ed. 2008) for all schedule
award determinations issued on or after May 1, 2009.9
The Act and its implementing regulations provide for the reduction of compensation for
subsequent injury to the same schedule member.10 Benefits payable under 5 U.S.C. § 8107(c)
shall be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different

6

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation.
§ 8107(c)(2) (2006).
7

20 C.F.R. § 10.404 (2009).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

9

Federal (FECA) Procedure Manual, id. at Chapter 3.700, Example 1 (January 2010).

10

5 U.S.C. § 8108; see 20 C.F.R. § 10.404(c).

3

5 U.S.C.

parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.11
ANALYSIS
The Board finds that the case is not in posture for decision. The Office erroneously based
its January 13, 2009 schedule award on the DMA’s January 2, 2009 report. Although the DMA
found six percent impairment of the right lower extremity, he recommended that the current
schedule award be reduced by three percent to offset a presumed earlier award. The DMA’s
January 2, 2009 report is faulty because he assumed incorrectly that appellant had previously
received a schedule award. Upon close examination of the record, there is no evidence of a prior
schedule award having been granted. In fact, the DMA had advised against such an award in his
May 1, 2007 report, upon which the Office previously relied. Moreover, he misinterpreted his
own May 1, 2007 report. This prior report dealt with appellant’s upper extremities, not her lower
extremities. In his January 2, 2009 report, the DMA mischaracterized his May 1, 2007 report as
a lower extremity rating rather than an upper extremity impairment rating. The May 1, 2007
report made no reference to appellant’s lower extremities. Thus, there was no prior schedule
award to offset, let alone a prior lower extremity award. Hypothetically, an offset might have
been appropriate if there was a prior award involving the “same member or function.”12 The
Office compounded the DMA’s above-noted mistakes by failing to independently verify whether
a schedule award had previously been granted. It appears that the Office simply accepted the
DMA’s January 2, 2009 report at face value without testing his assumptions or purported factual
underpinnings. The result was the offset of a right lower extremity schedule award by a
nonexistent prior award. Accordingly, the January 13, 2009 schedule award will be set aside,
and the case shall be remanded to the Office for a proper evaluation of appellant’s claimed
entitlement to a schedule award. The Board further notes that the current standard for
determining entitlement to a schedule award is the A.M.A., Guides (6th ed. 2008).
CONCLUSION
The case is not in posture for decision regarding appellant’s entitlement to a schedule
award.13

11

20 C.F.R. § 10.404(c)(1), (2).

12

5 U.S.C. § 8108(1).

13

Given the Board’s disposition of the merits of appellant’s claim for a schedule award, the April 8, 2009
decision of the Branch of Hearings and Review is rendered moot.

4

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2009 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for further consideration
consistent with this decision.
Issued: April 5, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

